Citation Nr: 1729813	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a thoracolumbar spine disability, claimed as a low back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from July 1962 to July 1965.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision in March 2009, in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) denied entitlement to service connection for a right hip disability and a thoracolumbar spine disability, claimed as a lower back injury.  The Board remanded this case in January 2014 and June 2016 for further development.

In April 2013, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a now-retired judge.  In June 2017 correspondence, the Veteran affirmatively waived his right to another hearing.  Therefore, the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's right hip and thoracolumbar spine disabilities.  

The Veteran has asserted that his current right hip disability and thoracolumbar spine disabilities are due to his period of service.  The Veteran has specifically referenced a motor vehicle injury during service as the asserted cause of his current disabilities.  As the Veteran's representative has noted, in a November 2008 application for compensation, the Veteran identified Tripler Army Medical Center as the treating facility for his claimed disabilities.  See July 2017 Informal Hearing Presentation.  The record does not indicate that there has been an attempt to retrieve medical records from this facility.  

The Board acknowledges that the September 2016 VA examiner provided an adequate opinion with the information available in the Veteran's claims file; however VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159 (c)(2) (2016).  Here, having no documentation that such conclusion has been reached regarding Tripler VA facility records, the Board finds the further development is necessary.  Moreover, given the possibility of incomplete service treatment records, the Board finds that further medical opinion, based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale, is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service treatment records of the Veteran not currently of record, to specifically include any treatment at Tripler Army Medical Center in Hawaii during his active military service, particularly between April 1965 and May 1965.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing Step 1, return the examination report to an appropriate examiner for a medical opinion.  Based on the review of the record, and in light of any newly obtained service treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the thoracolumbar spine, including degenerative disc disease, and right hip including arthritis, are attributable to service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of back symptoms.  The examiner should explain the medical basis for the conclusions reached. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

3.  Readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




